Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 6, 2011                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  143047                                                                                                Michael F. Cavanagh
                                                                                                              Marilyn Kelly
                                                                                                        Stephen J. Markman
                                                                                                        Diane M. Hathaway
  WHRJ, L.L.C. and REI ISLAND LAKE                                                                          Mary Beth Kelly
  OWNER, L.L.C.,                                                                                            Brian K. Zahra,
             Plaintiffs/Counter-                                                                                       Justices
             Defendants-Appellees,
  v                                                                  SC: 143047
                                                                     COA: 295299
                                                                     Wayne CC: 09-008314-CZ
  CITY OF TAYLOR,
            Defendant/Counter-Plaintiff/
            Third-Party Plaintiff-Appellant,
  and
  NATIONAL CITY BANK,
           Third-Party Defendant-Appellee,
  and
  REAL ESTATE INTERESTS GROUP, INC.,
           Third-Party Defendant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the March 29, 2011
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            September 6, 2011                   _________________________________________
           d0829                                                                Clerk